In the Supreme Court of Georgia



                               Decided: March 22, 2022



      S22Y0549. IN THE MATTER OF DONALD RICHARD

                           DONOVAN.

     PER CURIAM.

     Donald Richard Donovan (State Bar No. 225762), who was

admitted to the State Bar in 1979, has submitted a petition for

voluntary surrender of his law license. See Bar Rule 4-227 (b) (2).

While serving as the District Attorney for Paulding County,

Donovan was indicted on five felony counts, including allegations of

bribery and false swearing. On January 6, 2022, Donovan pleaded

guilty to a reduced charge of one misdemeanor count of

unprofessional conduct pursuant to the First Offender Act. See

OCGA § 42-8-60 (a). In connection with that plea, he admitted that

he knowingly made false statements in an affidavit he prepared in

response to a sexual harassment complaint filed against him.

                                  1
     Donovan was sentenced to 12 months on probation. One of the

conditions of his sentence is that he surrender his law license.

Accordingly, he has petitioned this Court for a voluntary surrender

of his license.

     Donovan admits that, by his actions, he is in violation of Rule

8.4 (a) (3) of the Georgia Rules of Professional Conduct (“GRPC”)

found in Bar Rule 4-102 (d). The maximum penalty for this violation

is disbarment. See GRPC 8.4 (d); see also GRPC 8.4 (b) (2)

(imposition of first offender probation constitutes conviction). He

also acknowledges that the surrender of his license is tantamount to

disbarment. See GRPC Rule 1.0 (r).

     The State Bar has filed a response, asking the Court to accept

the petition because Donovan’s misconduct warrants disbarment.

See, e.g., In the Matter of Rogan, 309 Ga. 583, 583 (847 SE2d 308)

(2020) (accepting petition for voluntary surrender of license by

lawyer who entered nolo contendere plea under First Offender Act

to obstruction of officers). Having reviewed the petition and

response, we agree to accept Donovan’s petition for voluntary

                                 2
surrender of his license. Accordingly, it is hereby ordered that the

name of Donald Richard Donovan be removed from the rolls of

persons authorized to practice law in the State of Georgia. Donovan

is reminded of his duties pursuant to Bar Rule 4-219 (b).

     Voluntary surrender of license accepted. All the Justices concur.




                                  3